Russell, C. J.
This ease involves a dispute between two factions as to who constitute the true membership of Eree Gift Lodge No. 25 Brothers and Sisters of Benevolence; and also the question as to which faction, through its officers, are entitled to the custody and control of the property of the lodge. The case has twice been before us for review. Free Gift Lodge No. 25 v. Edwards, 161 Ga. 832 (132 S. E. 206); Free Gift Society No. 25 v. Edwards, 163 Ga. 857 (137 S. E. 382). The substantial facts in controversy are reported in those decisions. In the present action the plaintiff is alleged to be a partnership composed of fifty-seven named persons, and the same relief is sought as in the prior suits. The issue to be determined by the trial court in the present instance necessarily involved a determination of which faction was entitled to the custody and control of the property in dispute. The plaintiffs and de*808fendants each claimed to represent the duly and regularly constituted lodge. On this question the evidence was in conflict. The order of the trial judge upon which error is assigned is as follows: “I have reached the following conclusions from the law and facts, to wit: That said plaintiffs are not entitled to an injunction against said defendants. 2nd. The legal title to the property sought to be recovered by the petitioners vests in the Brothers and Sisters of Benevolence, and suit would have to be brought by said corporation for the use of the members of Free Gift Society No. 25 Brothers and Sisters of Benevolence. The plaintiffs under the law and facts of this case are members of the Brothers and Sisters of Benevolence by virtue of the fact that the Free Gift Society No. 25 Brothers and Sisters of Benevolence is a branch of said corporation. Therefore the restraining order heretofore granted . . is hereby dissolved.”
While ordinarily where the evidence is conflicting the exercise of the discretion of the trial judge in granting or refusing an interlocutory injunction will not be disturbed, nevertheless, as it appeared as a matter of law from the pleadings and the evidence in this case that, under the certificate granted the subordinate lodge by the parent society, as well as from the original charter granted by the superior court to the parent organization such subordinate lodge held its property “in its own right and for its own benefit . . free -from any ownership or control of said Brothers and Sisters of Benevolence,” and as the trial judge was in error in holding otherwise, such holding could but lead to an erroneous decision upon the primary question in the case, to wit, who was entitled to the custody and control of the property. In an instance such as the present, the general rule that a judgment which is correct will not be reversed because an erroneous reason may be assigned for rendering it does not apply; for it can not be known whether the trial judge would have exercised his discretion as he did, but for his erroneous ruling upon the ownership of the property. ^ Accordingly his judgment is reversed and the case remanded for another hearing. Judgment reversed.

All the Justices concur.